DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Oomori. (20040245446 A1) teaches an optical transmitter (Fig. 1-2) having a laser chip mounted in on a first carrier  and second carrier, second carrier having a first surface, a second surface and a connecting surface connecting first and second surfaces.
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the claim 1 with the allowable feature being; “a lens fixed to the second surface by an adhesive resin such that an emission beam from the semiconductor laser chip is incident on the lens and the connection surface is set back far from a front end of the firs carrier adjacent to an emission end of the semiconductor laser chip toward a back end of the first carrier opposite to the front end in the axis direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.P/           Examiner, Art Unit 2872                                                                                                                                                                                             
/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             
January 2, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872